Citation Nr: 0019581	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-05 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective 
hearing in the right ear  

2. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for low back disability due to 
spinal tap anesthesia administered during a May 1994 VA 
hospitalization.  

3. Entitlement to service connection for PTSD.  

4. Whether new and material evidence has been submitted to 
reopen a claim for defective hearing in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to December 
1971, including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision by the Providence, 
Rhode Island Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD and found that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for bilateral defective hearing.  The RO also 
denied entitlement to an evaluation in excess of 10 percent 
for a service-connected right knee disability and denied 
entitlement to an evaluation in excess of 10 percent for a 
service-connected left knee disability.  After the veteran 
filed a timely notice of disagreement in regard to this 
rating decision, the RO provided the veteran a statement of 
the case in regard to these issues in February 1995.  In 
March 1995, the veteran submitted a substantive appeal in 
regard to all of these issues.  

In a rating action of May 1995, the RO denied compensation 
benefits under 38 U.S.C.A. § 1151 for a back disorder due to 
spinal anesthesia performed during a VA hospitalization in 
May 1994.  After the veteran submitted a timely notice of 
disagreement in regard to this rating action, he was afforded 
a statement of the case in regard to this issue in July 1995.  
The veteran submitted a substantive appeal in regard to this 
matter in March 1996.  

In a March 1996 rating decision, service connection for 
tinnitus was granted.  Thereafter, the veteran was advised of 
this decision and of his procedural and appellate rights; 
however, he did not initiate an appeal.

In a rating decision of January 1998, the RO increased the 
evaluation for the veteran's right knee disability to 30 
percent, effective October 19, 1993.  The evaluation for the 
veteran's left knee disorder was increased to 20 percent, 
effective October 19, 1993.  In a rating decision of February 
2000, a 30 percent schedular rating was assigned for the 
veteran's left knee disability, effective January 27, 1998.  
The veteran was also assigned a separate 10 percent rating 
for traumatic arthritis in the left knee and a separate 10 
percent rating for traumatic arthritis in the right knee, 
both effective January 27, 1998.  The veteran subsequently 
submitted a statement received in February 2000 in which he 
stated that he was satisfied with the disability ratings 
assigned for his knee disorders.  Accordingly, the issues of 
an increased rating for right knee disability and an 
increased rating for left knee disability are not the 
subjects of appellate review at this time because the veteran 
effectively withdrew those issues.  38 C.F.R. § 20.204 
(1999).

The issues listed on the title page of this decision are now 
before the Board for appellate consideration.  For reasons 
made evident below, the issues of entitlement to service 
connection for PTSD, whether new and material evidence has 
been submitted to reopen a claim for defective hearing in the 
left ear, and entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder due 
to spinal anesthesia administered during a May 1994 VA 
hospitalization will be discussed in the remand section of 
this decision.  


FINDINGS OF FACT

1.  In an April 1975 decision, the RO denied entitlement to 
service connection for defective hearing in the right ear and 
the veteran was provided notice of his procedural and 
appellate rights in April 1975; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 1975 decision is 
new and is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran's claim for service connection for defective 
hearing in the right ear is plausible.  

4.  The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back disability due 
to spinal anesthesia performed during a May 1994 VA 
hospitalization is plausible.  


CONCLUSIONS OF LAW

1.  The RO's April 1975 decision denying service connection 
for defective hearing in the right ear is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. 3.104 (1999).

2.  New and material evidence has been submitted since the 
RO's April 1975 decision, thus, the claim for service 
connection for defective hearing in the right ear is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

3.  The claim of service connection for defective hearing in 
the right ear is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran has submitted a well-grounded claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a low back disorder due to spinal anesthesia 
administered during a May 1994 VA hospitalization.  38 
U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection For Defective Hearing 
in the Right Ear  

In a July 1972 rating decision, the RO denied entitlement to 
service connection for, in pertinent part, defective hearing 
in the right ear.  The veteran was provided notice of his 
procedural and appellate rights; however he did not perfect 
his appeal by submitting a substantive appeal.  The RO's July 
1972 decision denying service connection for defective 
hearing in the right ear is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104 (1999).  Thereafter, the veteran 
sought to reopen his claim of service connection for 
defective hearing in the right ear.  

The evidence which was of record at that time may be briefly 
summarized.  On the veteran's May 1969 examination prior to 
service entrance, audiometry evaluation revealed pure tone 
thresholds of 0, 0, 0, 0, and 0 decibels in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Review 
of the service medical records revealed that three audiometry 
examinations were conducted in late September 1971 and 
revealed pure tone thresholds of 10, 5, 5, 15, and 65 
decibels in the right ear at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, respectively; pure tone thresholds of 0, 0, 0, 5, 
10, and 70 decibels in the right ear at 500, 1000, 2000, 
3000, 4000, and 6000 Hertz, respectively; and pure tone 
thresholds of 5, 5, 5, 15, and 70 decibels in the right ear 
at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.  
The assessment was right ear high frequency sensorineural 
hearing loss.  In November 1971 the veteran was seen for the 
treatment of hearing loss and reported occasional vertigo of 
one week's duration.  The assessment was probable Meniere's 
disease.  The veteran was thereafter given a permanent 
physical profile because of bilateral high frequency hearing 
loss and probable early Meniere's disease, which prohibited 
habitual or frequent exposure to loud noises or the firing of 
weapons.  On the veteran's November 1971 examination prior to 
service discharge, audiometry examination revealed pure tone 
thresholds of 10, 5, 5, 5, 0, and 90 decibels in the right 
ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  A hearing loss on the right was diagnosed.  In 
December 1971 audiometry testing on two occasions revealed 
pure tone thresholds of 5, 5, 15, 10, and 75 decibels in the 
right ear at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively; and pure tone thresholds of 5, 5, 10, 10, and 
80 decibels in the right ear at 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively.  

On a June 1972 VA examination audiometry testing revealed 
pure tone thresholds of -5, 0, 0, and 0 decibels in the right 
ear.  Discrimination ability was 96 percent in the right ear.  
It was reported that no deafness was demonstrated.  

A private audiogram conducted in October 1974 showed hearing 
in the right ear was within normal limits through 4000 Hertz 
with a precipitous drop off at 6000 and 8000 Hertz.  
Discrimination was 100 percent in the right ear.  

On VA examination in February 1975, audiometry testing 
revealed pure tone thresholds of 0, -5, 0, 10, and 55 
decibels in the right ear at 500, 1000, 2000, 4000, and 8000 
Hertz, respectively.  Speech discrimination was 96 percent in 
the right ear.  

In an April 1975 rating decision, the RO again denied 
entitlement to service connection for, in pertinent part, 
defective hearing in the right ear.  The veteran was provided 
notice of his procedural and appellate rights; however he did 
not thereafter perfect his appeal.  The RO's April 1975 
decision denying service connection for defective hearing in 
the right ear is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1999).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that the credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The last disallowance of record is considered to 
be the last decision that finally denied the claim, whether 
it was denied on a new and material basis or on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision of record was the April 1975 decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The RO considered the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for defective hearing in the right ear 
under the old more restrictive standard set forth in Colvin v 
Derwinski, 1 Vet. App. 171, 174 (1991).  However, the Board 
finds that it does not prejudice the veteran to consider his 
claim to reopen the claim of service connection for defective 
hearing in the right ear under the new Hodge standard 
because, as set forth below, the Board is reopening that 
claim.  

The evidence which was made part of the record subsequent to 
the April 1975 unappealed rating decision denying service 
connection for defective hearing in the right ear includes a 
report of a VA audiometry test performed in December 1993 
during which the veteran gave a history of noise exposure 
while serving in Vietnam, as well as three or four years 
exposure to occupational noise from carpentry work.  Testing 
revealed pure tone thresholds of 5, 10, 10, 15, and 55 
decibels in the right ear at 500, 1000, 2000, 3000 and 4000 
Hertz, respectively.  

During an August 1995 hearing at the RO, the veteran said 
that he was exposed to loud noises while stationed in 
Vietnam, including explosions, machine gun fire and 
helicopter engines.  The veteran said that he fired a machine 
gun on a helicopter for about three hours a day during 
missions.  He did not believe that his exposure to noise 
while working as a civilian carpenter was a significant 
factor in the development of his hearing loss.  He said that 
he was diagnosed as having a hearing loss while still on 
active duty, but did not begin to really notice his deafness 
until he went to school after service discharge.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for sensorineural hearing loss if manifested 
to a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for disease diagnosed after service providing the 
evidence establishes that it was incurred during service.  38 
C.F.R. § 3.303(d) (1999).  For purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).  

The Court has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  Until 
recently, the Board had to perform a two-step analysis when 
the veteran seeks to reopen a claim based on new and material 
evidence.  First, the Board had to determine whether the 
evidence is "new and material."  Second, if the Board 
determined that the veteran had produced new and material 
evidence, the claim was reopened and the Board had to 
evaluate the merits of the claim in the light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
144 (1991).  

The Court, however, has recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge Supra.  The 
procedure which VA must now follow is - first, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well-grounded; third, if the claim is well-
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc).

The report of the VA audiometry examination conducted in 
December 1993 indicated that the veteran had a pure tone 
threshold in the right ear of 55 decibels at 4000 Hertz.  A 
hearing loss of this extent is sufficient to meet the 
criteria for a hearing loss disability for which service 
connection may be granted under the provisions of 38 C.F.R. 
§ 3.385 (1999).  None of the clinical evidence data of record 
at the time of the 1975 rating action which last denied 
service connection for hearing loss of the right ear showed 
defective hearing sufficient to meet the criteria of 
available for 38 C.F.R. § 3.385 (1999).  Therefore, the 
report of the December 1993 VA audiometry test is new since 
such evidence was not previously of record and is not 
cumulative of evidence available at the time of the 1975 
rating decision.  Such evidence is also material since it is 
relevant to the issue of service connection for defective 
hearing in the right ear and must be considered in order to 
fairly decide the merits of the veteran's claim for service 
connection for defective hearing in the right ear.  
Therefore, the veteran's claim for service connection for 
defective hearing in the right ear is reopened and the well 
groundedness of the claim must be addressed in light of all 
the evidence, both old and new.  


I. A.  Whether the Veteran's Claim for Service Connection for 
Defective Hearing in the Right Ear is "Well-Grounded."

The question now for consideration is whether the veteran's 
reopened claim for service connection for defective hearing 
in the right ear is "well-grounded."  The Court, in the 
recent case of Elkins v. West, 12 Vet. App. 209 (1999) has 
recognized that new and material evidence to reopen a 
previously denied claim need not be sufficient to render it 
well-grounded 

Accordingly, the threshold question to be answered in regard 
to the veteran's reopened claim for entitlement to service 
connection for defective hearing in the right ear is whether 
he has presented a well-grounded claim.  In this case, the VA 
audiometry report of December 1993 and the testimony of the 
veteran given at the hearing of August 1995 is not sufficient 
to render the reopened claim for service connection for 
defective hearing in the right ear well-grounded.

A well-grounded claim is one which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This requirement has been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  In addition, the Court 
held, in the recent case of Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) that absent the submission and establishment of a 
well-grounded claim, VA cannot undertake the duty to assist 
the veteran in developing facts pertinent to his or her 
claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his defective 
hearing in the right ear had its onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The Board further notes that in the recent case of Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000), the Federal 
Circuit Court emphasized that the threshold for a well-
grounded claim is very low.  

In this case, there is medical evidence of a current hearing 
loss at 4000 Hertz sufficient to qualify as a disability 
within the criteria of 38 C.F.R. § 3.385 (1999).  Therefore, 
the first criterion for a well-grounded claim for service 
connection under the Caluza standard has been met.  There is 
also clinical evidence of some loss of hearing during 
service, although audiometry studies performed during service 
did not show hearing loss sufficient to satisfy the criteria 
of 38 C.F.R. § 3.385 (1999) since the veteran's hearing loss 
during service was generally manifested at frequencies above 
4000 Hertz.  Nevertheless, the Board considers that the 
second criterion for a well-grounded claim for service 
connection under the Caluza standard has also been met.  

With regard to the third criterion, the December 1993 
audiology examination noted that the veteran had noise 
exposure both during service and thereafter.  Taking in 
conjunction with the medical evidence of record showing 
current hearing loss of the right ear and hearing loss of the 
right ear during service combined with the Hensley case, the 
Board believes that the third criterion has been met.  


II.  Whether the Veteran's Claim for Compensation Benefits 
Under 38 U.S.C.A. § 1151 for a Low Back Disorder is Well 
Grounded.  

VA clinical records reveal hospitalization in early May 1994 
for evaluation of complaints of irritative voiding symptoms 
of 18 months duration.  In the course of the hospitalization, 
the veteran underwent a cystourethroscopy with cold cup 
biopsies and a biopsy of the prostatic fossa.  Prior to these 
procedures, the veteran was administered a spinal anesthetic.  
On the day following the above procedures the veteran 
complained of pain in his lower back which radiated into both 
lower extremities.  The veteran was also noted to have 
difficulty walking.  After a neurological evaluation, the 
impression was lower back pain and bilateral lower extremity 
pain following spinal anesthesia.  It was believed that the 
pain was most likely the result of the material injected and 
not due to direct trauma.  

VA clinical records reflect considerable subsequent 
outpatient treatment and periods of hospitalization for 
evaluation of the veteran's lower back pain.  A June 1994 MRI 
scan of the lumbar and thoracic segments of the spine which 
showed bulging and ridging of most discs from T-12 to S1 with 
central disc herniations of L2-3 and L3-4, as well as 
bulging, ridging and central disc herniation at L4-5.  At 
this level there was moderate to severe encroachment upon the 
right neural foramen and a fibrovascular process of uncertain 
etiology was noted at this level, as was enhancement of the 
disc.  In July 1994 the veteran was again hospitalized by VA 
and underwent a bone biopsy at L4, which was negative.  
During a neurological work-up later in July 1994 it was noted 
that a previous CT scan was read as showing a lytic lesion at 
L4 and a bone scan had showed increased uptake at that level.  
The diagnosis was L4 bone lesion.  The examiner said that he 
certainly believed that the May 1994 spinal anesthetic was 
unrelated to the lesion at L4.  During a VA hospitalization 
in August 1994 it was reported that there had been a 
suspicion that the veteran had a cancerous lesion in the 
lumbar spine and the impression was that the back pain was 
very likely due to a herniated disc.  It was said that a 
subsequent orthopedic work-up indicated that the pain was 
probably due to a traumatic lumbar puncture secondary to 
spinal anesthesia and a herniated nucleus pulposus of L4-L5.  

During a hearing before a hearing officer at the RO in August 
1995 the veteran stated that he had a back problem prior to 
the time of the May 1994 hospitalization, which consisted of 
a dull ache.  He also said that his low back pain was much 
worse after the administration of a spinal anesthetic during 
a May 1994 VA hospitalization.  The veteran indicated that he 
also developed pain and numbness in the lower extremities 
subsequent to the application of the spinal anesthesia.  He 
was still having back pain which radiated into the lower 
extremities.  

In April 1996 the veteran was hospitalized at a private 
hospital at which time he underwent a laminectomy at L4 with 
lateral recess decompression and foraminotomies.  On 
admission, it was stated that the veteran had had a previous 
laminectomy at the VA medical Center in Providence, Rhode 
Island.  Evaluation of the spine during the current 
admission, it was noted that the veteran had a healed lumbar 
incision.  

The threshold question to be answered in regard to this issue 
is also is whether the appellant has presented a well-
grounded claim, i.e., a claim that is plausible.  As will be 
explained below, the Board finds that the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for low back disability is well-grounded.

In regard to claims filed prior to October 1, 1997, 38 
U.S.C.A. § 1151 (West 1991) provides, in pertinent part, that 
where any veteran suffers injury as the result of 
examination, medical or surgical treatment performed by the 
VA, not the result of the veteran's own willful misconduct, 
and such injury results in additional disability, 
compensation shall be awarded for this disability in the same 
manner as if such disability were service-connected.  

38 C.F.R. § 3.358 (c)(3) (1999) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or in 
appropriate cases, the veteran's representative.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

In the context of this case, a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 requires that there be 
competent medical evidence of current low back disability 
related to the application of a spinal anesthetic during a 
May 1994 VA hospitalization.  Although some low back 
symptomatology prior to May 1994 is indicated by the record, 
it is apparent to the Board that the veteran's low back 
became markedly more painful subsequent to the administration 
of a spinal anesthetic during the May 1994 VA 
hospitalization.  In addition, complaints of neurological 
dysfunction and pain in the lower extremities were also 
reported after the VA administered spinal anesthetic in May 
1994 and the veteran has undergone two lumbar laminectomies 
subsequent to that time.  Moreover, a review of a VA summary 
of an August 1994 hospitalization indicates that a VA 
orthopedic physician has attributed the veteran low back pain 
and his pain and neurological dysfunction in the legs at 
least in part to the spinal anesthesia administered during 
the May 1994 VA hospitalization.   Therefore, there is 
competent medical evidence of current low back disability 
related to VA hospitalization and medical treatment.  Since 
that is the case, the veteran's claim for compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for low 
back disability due to spinal anesthesia performed during a 
May 1994 VA hospitalization is well-grounded.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for defective hearing 
in the right ear is reopened and the claim of service 
connection is well-grounded and to this extent the appeal is 
granted.  

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back disability due 
to spinal anesthesia performed during a May 1994 VA 
hospitalization is well-grounded and to this extent the 
appeal is granted.  


REMAND

I. B.  Entitlement to Service Connection for Defective 
Hearing in the Right Ear

As noted, this issue is well-grounded and, as such, the duty 
to assist the veteran has been triggered.  As set forth 
above, the December 1993 VA audiological examination 
indicated that the veteran's history was positive for both 
service and post-service noise exposure.  The examiner did 
not definitely state the etiology of the veteran's current 
right ear hearing loss to include distinguishing between both 
sets of noise exposure.  As such, the veteran should be 
afforded a VA audiological examination.  The examiner should 
opine as to whether it is as likely as not that current right 
ear hearing loss is due at least in part to noise exposure 
during service.  


II A.  Entitlement to Compensation Benefits Under 38 U.S.C.A. 
§ 1151
for a Low Back Disorder

In regard to the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for low 
back disability, the Board notes that the record indicates 
that the veteran had low back symptoms prior to the 
administration of a spinal anesthetic during a VA 
hospitalization.  It is also apparent that the veteran has 
had considerable outpatient treatment and several periods of 
hospitalization for the treatment and evaluation of his low 
back pathology.  It is apparent that the complete clinical 
record of the veteran's treatment for low back pathology by 
the VA both prior to, and subsequent to the May 1994 VA 
hospitalization, are not currently in the claims folder.  
Such should be obtained prior to further appellate 
consideration of the issue of entailment to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for low 
back disability.  Moreover, the Board is of the opinion that 
the veteran should be afforded a VA examination by a 
neurosurgeon to determine the etiology of his current low 
back disability.  


III.  PTSD

At the outset, the Board notes that at this time that no 
determination is being made as to whether the veteran's claim 
for service connection is well-grounded.  The Board further 
notes that in claims that are not well-grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, the 
Board notes that in Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(per curiam order), the States held that VA has constructive 
notice of VA-generated documents that could "reasonably" be 
expected to be part of the record and that such documents are 
thus constructively part of the record before the VA even 
where they were not actually before the adjudicating body.  

In this case, the Board notes that certain VA verification 
records have not been obtained.  In addition, the applicable 
VA regulation has been revised as set forth below, and both 
the old and new version of the regulation governing service 
connection for PTSD requires certain action of the part of 
the VA with respect to service connection for PTSD claims 
prior to adjudicatory review of these claims.  

During the course of the veteran's appeal, the regulation 
governing service connection for PTSD was amended, 38 C.F.R. 
§ 3.304(f), in accordance with the Court decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The effective date of the 
changes in the regulation was March 7, 1997.  The Board notes 
that the Court has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  As such, the 
veteran's claim must be considered under the regulation in 
effect prior to March 7, 1997 as well as the regulation in 
effect as of March 7, 1997.  

The veteran has asserted that he suffers from PTSD as a 
result of combat experiences during active service in 
Vietnam.  The record reveals that VA psychiatrists have 
rendered a diagnosis of PTSD based on accounts of combat 
related stressors provided by the veteran.  The RO has denied 
the veteran's claim for PTSD since none of the veteran's 
claims have been verified.  

The veteran has reported service in Vietnam from August to 
November 1970.  He has asserted that during his stay in 
Vietnam, his official military occupation specialty was as a 
mechanic but his primary duty was that of a door machine 
gunner in helicopters.  During a July 1992 VA psychological 
evaluation the veteran indicated that he was under fire from 
small arms, rockets, mortars, and artillery; encountered 
enemy snipers, mines, and booby traps; engaged in fire fights 
with enemy forces; was surrounded by the enemy on several 
occasions, and was in danger of being killed on many 
occasions.  In a January 1996 statement, the veteran reported 
that, on one occasion a man from his group (referred to as a 
friend) was killed and he had to help transport the body.  
The veteran also reported serving on helicopters that picked 
up wounded soldiers.  The veteran has never submitted 
information concerning specific dates and locations of the 
events which he considers to be stressors and the name(s) of 
specific individuals involved.  Moreover, the veteran's DD 
Form 214 does not contain any indication of any combat 
service, such as the Purple Heart Medal, the Air Medal, or 
the Combat Infantryman Badge.  On the DD Form 214, his 
military specialty was stated to be optical lab specialist.  
Since the veteran's available service records do not show 
that he engaged in combat with the enemy, his statements 
alone are not sufficient to prove the occurrence of a 
stressor during service, and such stressors must be 
established by official records or other credible supporting 
evidence.  Doran v. Brown, 6 Vet. App. 283 (1994).

In December 1993 the RO contacted the National Personnel 
Records Center (NPRC) in an attempt to obtain the veteran's 
service personnel records.  However, the veteran's correct 
Social Security number was not listed on the request (his VA 
"C" number was listed as the Social Security number) and no 
further action could be taken.  In July 1998, the RO again 
contacted the NPRC and requested a copy of the veteran's 
separation documents.  In response, the NPRC reported only 
that the veteran's name, Social Security number, and dates of 
service were verified as correct.  No further attempt has 
been made to obtain the veteran's service personnel records.  

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 38 
U.S.C.A. § 1110 (West 1991).  In addition, in adjudicating a 
claim for PTSD, the applicable VA regulation states that 
service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).  In the case of 
Cohen, the Court issued directives to be followed in cases 
where the issue is service connection for PTSD.  In sum, in 
the Cohen case, the Court confirmed that the evidence must 
show that the veteran has a diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  If the veteran engaged in combat during 
service, his claim must be considered under the reduced 
evidentiary threshold pursuant to 38 U.S.C.A. § 1154(b) for 
combat veterans.  In the Cohen case, the Court stated that 
38 C.F.R. § 3.304(f) and VA manual provisions are deficient 
in that they do not reflect the relaxed requirements of 
38 U.S.C.A. § 1154(b) (West 1991(.  Under 38 U.S.C.A. 
§ 1154(b) (West 1991), the combat veteran's testimony alone 
is enough to establish the occurrence of a stressor unless it 
is inconsistent with the circumstances, conditions, or 
hardships of service or unless the Board finds that, by clear 
and convincing evidence, a particular stressful event did not 
occur.  The Court stated that where the veteran had combat 
and stressor(s) is related to combat, the veteran's lay 
testimony must be accepted as conclusive.  

In this case, as indicated, the veteran alleges what appears 
to be combat stressors.  With regard to his combat stressors, 
the Board observes that an initial determination must be made 
as to whether the veteran served in combat and as to whether 
any of the alleged stressors factually occurred.  The Board 
notes that the RO has not verified that the veteran had 
combat service.  In light of the veteran's contentions, the 
Board finds that the RO should verify whether or not the 
veteran served in combat.  In addition, his complete service 
administrative and personnel records should be obtained.  
Specifically, the RO should request from the appropriate 
service department source copies of the veteran's complete 
service personnel/administrative file, duty assignments etc.  
In addition, the RO should ensure that all service medical 
records are of record.  In addition, the RO should contact 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), formerly known as the U.S. Army & Joint Services 
Environmental Support Group (ESG) for verification of whether 
the veteran served during combat.  

With regard to any alleged non-combat stressors or if the 
veteran did not serve in combat, the RO should provide the 
veteran an opportunity to corroborate his allegations with 
credible supporting evidence such as lay/comrade statements 
and/or service department verification.  

As noted above, the veteran has been diagnosed as having 
PTSD.  In the Cohen case, the Court noted that under 38 
C.F.R. § 3.304(f), a current medical diagnosis of PTSD must 
be an "unequivocal" one.  However, the current version of 
the regulation only requires a diagnosis of PTSD.  The Court 
further explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  In discussing the sufficiency of a 
stressor to support a diagnosis of PTSD, the Court pointed 
out that under the DSM-III-R a psychologically traumatic 
event(s) must be shown to have had the potential of evoking 
significant symptoms of distress in almost everyone.  
However, the Court further noted that under DSM -IV a 
subjective test had been adopted.  Specifically, in order for 
a stressor to sufficiently support a diagnosis of PTSD: (1) a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the person's response involved intense fear, 
helplessness, or horror.  The Court explained that DSM-IV's 
"stressor sufficiency" requirements involved medical 
questions requiring examination and assessment by a mental-
health professional.  

The Board notes that the veteran's stressors must be 
factually verified in order for there to be a valid diagnosis 
of PTSD based on any of the alleged stressors.  That is, if a 
stressor did not factually occur, then a diagnosis based upon 
that stressor would not be valid.  As such, once the RO has 
attempted to verify the veteran's alleged stressors as 
indicated above, the veteran should be afforded a VA 
psychiatric examination by a psychiatrist who has been 
afforded all of the aforementioned information and records as 
well as the criteria of DSM III and DSM IV.  In regard to 
PTSD, the RO must specify for the examiner the stressor or 
stressors that it has determined are established by the 
record and the examiner must be instructed that only those 
events may be considered for the purpose of determining 
whether exposure to a stressor in service has resulted in 
current psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have been 
satisfied.  The examiner should integrate any previous 
psychiatric findings and diagnoses with current findings to 
obtain a true picture of the nature of the veteran's 
psychiatric status.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should comment upon the link 
between the current symptomatology and one or more of the 
inservice stressors, if any, found to be established by the 
RO.  The report of examination should include the complete 
rationale for all opinions expressed. The criteria for PTSD 
contained in both DSM-IIIR and DSM-IV must be utilized by the 
examiner in determining whether the veteran has PTSD as a 
result of the inservice stressors provided by the RO.  


IV.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection For Defective Hearing 
in the Left Ear  

In regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for defective hearing in the left ear, as previously noted, 
VA must follow the directives of the Hodge case rather than 
the Colvin case.   

The RO determined that no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for defective hearing in the left ear in rating 
actions of August 1994 and January 1998.  The veteran's claim 
was only considered under the Colvin standard.  As noted 
above, the decisions in Elkins, supra, and Hodge, supra have 
rendered invalid the standard applied by the RO's in these 
rating decisions regarding new and material evidence to 
reopen a claim for service connection for defective hearing 
in the left ear.  Although the Board determined that the 
claim for right ear hearing loss could be reopened at this 
time, the Board is not currently reopening the claim of 
service connection for defective hearing of the left ear.  As 
such, in order to ensure that the veteran's procedural rights 
are safeguarded in this matter, it is therefore necessary to 
return this case to the RO for its consideration of the 
veteran's application to reopen his claim for service 
connection for defective hearing in the left ear in light of 
the recent judicial holdings as set forth above.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the veteran and 
request him to submit a statement 
detailing those inservice events which he 
considers to be stressors causing PTSD.  
This statement should provide details, to 
the extent possible, regarding the dates 
and places in which the reported 
stressors occurred, and the names of all 
the individuals involved, especially the 
names of any individuals killed in  
action.  Any statement from the veteran 
should be associated with the claims 
file.  

2.  The RO should request the service 
department for information in the 
veteran's service personnel records 
regarding the precise dates of his tour 
of duty in Vietnam, his duty stations 
during his tour of duty in Vietnam, all 
units to which he was assigned during his 
Vietnam service, and the dates of these 
assignments.  The histories of all units 
to which the veteran was signed in 
Vietnam, covering the dates of his 
assignment to each particular unit, 
should also be obtained and associated 
with the claims file.  

3.  The RO should then submit all 
relevant information about the veteran's 
reported stressors, and all other 
relevant documentation, to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22160, formerly the 
U.S. Army and Joint Services Environment 
Support (ESG), and request that 
organization determine if the veteran 
served in combat.  In addition, that 
organization should attempt verification 
of the veteran's reported stressors.  Any 
additional information required by 
USASCRUR in order to complete its search 
should be obtained.  

4.  The RO should contact the veteran and 
inform him that he may specifically 
submit lay/comrade statements which 
support his report of the alleged 
stressors.  

5.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the stressors 
experienced by the veteran, making a 
specific determination whether the 
evidence supports such stressors that are 
alleged.  In addition, the RO should 
specifically determine if the veteran 
served in combat.

6.  When all of the development as noted 
above has been completed, the RO should 
afford the veteran a VA psychiatric 
examination by a psychiatrist who has 
been afforded all of the aforementioned 
information and records as well as the 
criteria of DSM III and DSM IV and all of 
the records to include all of the records 
added to the claims file pursuant to this 
remand.  In regard to PTSD, the RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
The examiner should integrate any 
previous psychiatric findings and 
diagnoses with current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should comment upon the link 
between the current symptomatology and 
one or more of the inservice stressors, 
if any, found to be established by the 
RO.  The report of examination should 
include the complete rationale for all 
opinions expressed.  The criteria for 
PTSD contained in both DSM-IIIR and DSM-
IV must be utilized by the examiner in 
determining whether the veteran has PTSD 
as a result of the inservice stressors 
provided by the RO or if it is due to 
other causes.  

7.  The veteran should be afforded a VA 
audiological examination to determine the 
current nature, extent, and 
manifestations of any right ear hearing 
loss.  All indicated tests should be 
completed.  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
opine as to whether it is as likely as 
not that current right ear hearing loss 
is due at least in part to noise exposure 
during service.  

8.  The RO should obtain copies of all 
clinical records documenting VA 
outpatient treatment for low back 
symptoms at the VA medical center in 
Providence, Rhode Island, and the 
complete clinical records of any 
hospitalizations at that facility for low 
back disability prior to the veteran's 
May 1994 VA hospitalization.  The RO 
should also obtain the complete, original 
hospital records of the veteran's 
hospitalization in May 1994 at the 
Providence VA Medical Center and all 
subsequent hospitalizations at that 
facility for the treatment of the 
veteran's low back disability.  All 
obtained records should be associated 
with the claims file.  

9.  Then, the RO should afford the 
veteran a VA examination by a 
neurosurgeon to determine the nature and 
etiology of all low back disabilities.  
All clinical findings should be reported 
in detail.  The claims file must be made 
available to the examiner so that the 
pertinent clinical records can be studied 
in detail.  The examiner should state 
that he has reviewed the claims folder in 
his examination report.  At the 
conclusion of the examination, and after 
a thorough review of the medical 
evidence, the examining physician should 
express a medical opinion in answer to 
the following questions: (a) is it at 
least as likely as not that any low back 
pathology found on the examination was 
caused by the administration of spinal 
anesthetic during a hospitalization at 
the VA medical Center in Providence, 
Rhode Island, from May 3 to May5, 1994: 
(b) is it at least as likely as not that 
any low back pathology found on the 
examination was aggravated by the 
administration of spinal anesthetic 
during a hospitalization at the VA 
medical Center in Providence, Rhode 
Island, from May 3 to May5, 1994.  

10.  Then, the RO should again review the 
veteran's claim for service connection 
for PTSD under both the old and new 
versions of 38 C.F.R. § 3.304(f) and in 
light of the Cohen case.  The RO should 
also review the veteran's application to 
reopen his claim for service connection 
for defective hearing in the left ear, 
pursuant to applicable law and regulation 
and the Court decisions set forth above, 
including Hodge and Elkins.  The RO 
should also again adjudicate the 
veteran's claim for entitlement to 
service connection for defective hearing 
in the right ear as well as compensation 
benefits under the provisions of 
38 U.S.C.A. § 1151 for back disability 
based on administration of spinal 
anesthetic during a VA hospitalization in 
May 1994.  If any of the benefits sought 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence, to comply with 
precedent decisions of the Court, and ensure that the veteran 
receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



